Citation Nr: 1046618	
Decision Date: 12/13/10    Archive Date: 12/20/10

DOCKET NO.  07-30 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
right elbow injury, claimed as a fractured right elbow.

2.  Entitlement to service connection for the residuals of 
injuries to the hands.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1989 to November 
1991.

This matter comes before the Board of Veterans' Appeals (Board) 
from a December 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  In a December 2005 administrative decision, the RO 
found that the in-service injuries to the Veteran's right elbow 
and hands were not incurred in the line of duty and were due to 
his own willful misconduct.

This appeal was before the Board in July 2010, at which time the 
Board remanded it for the scheduling of a Travel Board hearing at 
the Veteran's request.

The Veteran testified before the undersigned Veterans Law Judge 
(VLJ) at a videoconference hearing in October 2010.  The VLJ was 
sitting on Travel Board at the RO in Louisville, Kentucky, and 
the Veteran was in Cincinnati, Ohio, with his representative.


FINDINGS OF FACT

1.  The evidence is in approximate balance as to whether the 
Veteran's residuals of a right elbow injury, claimed as a 
fractured right elbow, were incurred in active military service.

2.  The evidence of record shows that the residuals of injuries 
to the hands were incurred as a result of altercations in which 
the Veteran was involved during service, which were not in the 
line of duty but rather constituted willful misconduct on the 
part of the Veteran.



CONCLUSIONS OF LAW

1.  Giving the benefit of the doubt to the Veteran, residuals of 
a right elbow injury, claimed as a fractured right elbow, were 
incurred as a result of active service.  38 U.S.C.A. §§ 1110, 
1131, 1154, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.303, 3.304 (2010).

2.  The Veteran's residuals of injuries to the hands were not 
incurred in the line of duty, but were the result of his own 
willful misconduct.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107; 
38 C.F.R. §§ 3.1, 3.301 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental SOC 
(SSOC).  Moreover, where there is an uncured timing defect in the 
notice, subsequent action by the RO which provides the claimant a 
meaningful opportunity to participate in the processing of the 
claim can prevent any such defect from being prejudicial.  
Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice 
should not be presumed prejudicial, and that the burden of 
showing harmful error rests with the party raising the issue, to 
be determined on a case-by-case basis.  Shinseki v. Sanders, 129 
S. Ct. 1696 (2009).  In this case, the appellant has not 
demonstrated any prejudicial or harmful error in VCAA notice, 
and, as discussed below, the Board has found none.

In June 2005 and September 2005 VA sent the Veteran letters 
informing him of the types of evidence needed to substantiate his 
claim and its duty to assist him in substantiating his claim 
under the VCAA.  The letters informed the Veteran that VA would 
assist him in obtaining evidence necessary to support his claim, 
such as medical records, employment records, or records from 
other Federal agencies.  He was advised that it is his 
responsibility to provide or identify, and furnish authorization 
where necessary for the RO to obtain, any supportive evidence 
pertinent to his claim.  See 38 C.F.R. § 3.159(b)(1).  Although 
no longer required, the appellant was also asked to submit 
evidence and/or information in his possession to the RO.

The Board finds that the content of the letters provided to the 
Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify and 
assist.  In addition, the December 2005 rating decision and July 
2007 SOC explained the basis for the RO's action, and the SOC 
provided him with an additional period to submit more evidence.  
It appears that all obtainable evidence identified by the Veteran 
relative to his claim has been obtained and associated with the 
claims file, and that neither he nor his representative has 
identified any other pertinent evidence, not already of record, 
which would need to be obtained for a fair disposition of this 
appeal.  It is therefore the Board's conclusion that the Veteran 
has been provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA notices.

In addition to the foregoing harmless-error analysis, we note 
that the decision of the Court in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date.  This requirement was 
fulfilled in a January 2007 letter which VA sent to the Veteran.

Accordingly, we find that VA has satisfied its duty to assist the 
Veteran in apprising him as to the evidence needed, and in 
obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the Veteran.  The Court of Appeals 
for Veteran Claims has held that such remands are to be avoided.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire record on 
appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate 
balance in the evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of 
Appeals for Veterans Claims held that an appellant need only 
demonstrate that there is an "approximate balance of positive 
and negative evidence" in order to prevail.  The Court has also 
stated, "It is clear that to deny a claim on its merits, the 
evidence must preponderate against the claim."  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.



II.  Relevant Law, Factual Background, and Analysis

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2010); 38 C.F.R. 
§ 3.303(a) (2010).  Service connection may be granted for a 
disease that is diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

Where there is a chronic disease shown as such in service or 
within a presumptive period under 38 C.F.R. § 3.307 so as to 
permit a finding of service connection, subsequent manifestations 
of the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation in service will permit service connection.  To show 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  When the 
disease identity is established, there is no requirement of 
evidentiary showing of continuity.  When the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  Id.

The U.S. Court of Appeals for Veterans Claims has held that, in 
order to prevail on the issue of service connection, there must 
(1) be medical evidence of a current disability; (2) evidence of 
in-service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995); aff'd per curiam, 78 F.3d 
604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.

Alternatively, service connection based on continuity of 
symptomatology may be established if a claimant can demonstrate 
(1) that a condition was "noted" during service; (2) evidence 
of post-service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances lay evidence of a nexus 
between the present disability and the symptomatology.  Savage v. 
Gober, 10 Vet. App. 488, 495-96; see Hickson, supra, at 253 (lay 
evidence of in-service incurrence is sufficient in some 
circumstances for purposes of establishing service connection); 
38 C.F.R. § 3.303(b).

As provided by 38 U.S.C.A. § 1154(a), VA is required to give 
"due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death 
benefits.  Citing Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006) and Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), 
the Federal Circuit has stated that competent medical evidence is 
not required when the determinative issue in a claim for benefits 
involves either medical etiology or a medical diagnosis.  
Instead, under section 1154(a), lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when a lay 
person is competent to identify the medical condition, the lay 
person is reporting a contemporaneous medical diagnosis, or lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Davidson v. Shinseki, 581 
F.3d 1313, 1316 (Fed. Cir. 2009). 

No compensation shall be paid for disability resulting from 
injury or disease in service which is a result of the Veteran's 
own willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. 
§ 105.  Direct service connection may be granted only when a 
disability was incurred or aggravated in line of duty, and not 
the result of the Veteran's own willful misconduct.  38 C.F.R. § 
3.301.  The statute at 38 U.S.C.A. § 105 establishes a 
presumption in favor of a finding of "in line of duty".  To 
deny a claim based on a finding of willful misconduct, the 
standard of proof is that a preponderance of the evidence must 
support a finding of willful misconduct.  Smith v. Derwinski, 2 
Vet. App. 241, 244 (1992); Forshey v. West, 12 Vet. App. 71, 73 
(1998).  In addition, the element of knowledge of, or a wanton or 
reckless disregard of, the probable consequences must be 
specifically addressed.  Myore v. Brown, 9 Vet. App. 498, 503-04 
(1996).

"Willful misconduct" means an act involving conscious 
wrongdoing or known prohibited action.   An action will be 
willful misconduct if it involves deliberate or intentional 
wrongdoing with knowledge of or wanton and reckless disregard of 
its probable consequences.  However, a mere technical violation 
of police regulations or ordinances will not, per se, constitute 
willful misconduct.  Willful misconduct will not be determinative 
unless it is the proximate cause of injury, disease, or death.  
38 C.F.R. § 3.1(n).  A service department finding that injury, 
disease, or death was not due to misconduct will be binding on VA 
unless it is patently inconsistent with the facts and the 
requirements of laws administered by VA.  Id.

VA regulations state that no compensation shall be paid if a 
disability is the result of alcohol abuse.  An injury or disease 
incurred during active military, naval, or air service shall not 
be deemed to have been incurred in the line of duty if such 
injury or disease was a result of the abuse of alcohol or drugs 
by the person on whose service benefits are claimed.  38 C.F.R. § 
3.301(a).  For the purpose of this regulation, alcohol abuse 
means the use of alcoholic beverages over time, or such excessive 
use at any one time which is sufficient to cause disability to 
the user; drug abuse means the use of illegal drugs (including 
prescription drugs that are illegally or illicitly obtained), the 
intentional use of prescription or non-prescription drugs for a 
purpose other than the medically intended use, or the use of 
substances other than alcohol to enjoy their intoxicating 
effects.  38 C.F.R. § 3.301(d).  See also 38 U.S.C.A. § 105; 38 
C.F.R. § 3.1(m).  Furthermore, the VA General Counsel has ruled 
that direct service connection for a disability which results 
from a claimant's own abuse of alcohol or drugs is precluded for 
purposes of all VA benefits where, as here, the claim was filed 
after October 31, 1990.  See VAOPGCPREC 7-99, 64 Fed. Reg. 52,375 
(1999); VAOPGCPREC 2- 98, 63 Fed. Reg. 31,263 (1998).

A.  Service Connection for Residuals of Right Elbow Injury

The service treatment records (STRs) indicate that in January 
1991 the Veteran complained of right elbow pain for 24 hours 
after striking the elbow against a cement wall.  The STRs note 
that the Veteran had re-injured the elbow since an earlier 
incident, but do not give further details about the first time.  
On examination there was no deformity, redness, or swelling, and 
the elbow had a full range of motion.  There was tenderness to 
touch.  The diagnosis was "rule out" fracture and "rule out" 
soft tissue injury due to location.  The Veteran was to apply 
heat and take Indocin, 250 mg, for five days.  In May 1991 he 
complained of three months of elbow pain after hitting his elbow 
on a wall while intoxicated.  On examination there was no 
deformity, redness, or swelling, and the elbow had a full range 
of motion.  There was tenderness to pressure.  X-rays showed no 
significant abnormality.  September 1991 X-rays showed no 
significant interval change.  The Veteran indicated on a 
September 1991 medical history report that he had never had a 
painful or "trick" elbow.  A notation on the medical history 
report by the examiner indicates that the Veteran had a short-arm 
cast on the right forearm secondary to an olecranon chip 
fracture.  No other abnormalities related to the right elbow were 
noted on a September 1991 examination.

The Veteran wrote in a June 2005 statement that his elbow was in 
a cast for several months and that he still had weakness, limited 
motion, and pain.  In July 2005 he wrote that he fractured his 
right elbow in 1991 or 1992 while stationed at Camp Pelham in 
Korea.

The Veteran underwent a VA examination in October 2005 at which 
he reported that the onset of right elbow pain had been in May 
1991 when he fell out of a truck, landing on his right elbow.  It 
was noted that he had a short-arm cast at the September 1991 
examination which was removed before his separation in November 
1991.  The pain had improved since its onset, and at the time of 
the examination the Veteran was not receiving treatment for it.  
There was no history of neoplasm, and an examination was 
negative.  The Veteran was diagnosed with a contusion of the 
right elbow, and the examiner opined that it caused pain and 
resulted in significant effects on lifting and carrying.  The 
examiner opined that it is less likely as not that the Veteran's 
elbow pain is related to the 1991 injury.

The Veteran wrote in a January 2009 statement that he broke his 
right elbow during a training exercise in service while at Camp 
Pelham in Korea.  He testified at the October 2010 hearing that 
he hurt his right elbow during service when he fell off a truck 
and struck it on a "water buffalo" (a truck-towed water tank 
trailer).  He then hit it against a wall in another incident.

In reviewing the evidence of record, the Board finds that it was 
not willful misconduct when the Veteran hit his right elbow 
against a wall.  The Board notes that simply drinking alcoholic 
beverages is not of itself willful misconduct.  38 C.F.R. 
§ 3.301(c)(2).  While the regulations state that disabilities 
resulting from drinking beverages for their intoxicating effect 
will be considered to be the result of willful misconduct, it is 
not clear in the present case that the Veteran hit his elbow 
against a wall during service solely because he was intoxicated.  
Therefore, giving the benefit of doubt to the Veteran, the Board 
finds this incident was not a result of willful misconduct.

The STRs do not show that the Veteran was injured when he fell 
from a military vehicle.  However, the STRs indicate that he 
injured his right elbow on two occasions in service, and only the 
incident when he hit it against a wall is described therein.  
While the VA examiner found that it is less likely as not that 
the Veteran's elbow pain is due to the injury from service, his 
rationale was that the X-rays in service were negative.  However, 
the STRs show that the Veteran did fracture his elbow during 
service.  Therefore, the VA examiner's opinion is based on the 
incorrect factual basis that the Veteran did not fracture his 
elbow during service, and the Board therefore finds it not to be 
of probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 
(1993).  

The Board notes that the STRs show that the Veteran complained of 
right elbow pain in service, that he injured it on at least two 
occasions, and that he wrote in September 2007 that his elbow had 
manifested the same symptoms since discharge.  Having weighed the 
evidence both in support and against the claim of service 
connection for the residuals of a right elbow fracture, the Board 
concludes that the evidence is not against finding in favor of 
the Veteran based on continuity of symptomatology.  See 38 C.F.R. 
§ 3.303(b).  Therefore, the Board will exercise its discretion to 
find that the evidence is in relative equipoise, and will 
conclude that service connection for residuals of a right elbow 
injury, claimed as a fractured right elbow, is warranted.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 303(b).

The Veteran testified at the October 2010 hearing that he has 
been treated at VA medical centers in Cincinnati and Chillicothe.  
These records must be obtained in order to evaluate the service-
connected residuals of a right elbow injury, claimed as a 
fractured right elbow.

B.  Service Connection for Residuals of Injuries to the Hands

The STRs show that in November 1989 the Veteran injured a knuckle 
on his left hand while punching someone.  He said that the pain 
increased when it got cold out.  On examination there was 
swelling and deformity in the knuckle.  The knuckle was noted to 
look as though it had been pushed back into the hand.  Upon 
palpation the knuckle seemed to disappear.  The STRs further show 
that in March 1990 the Veteran injured the left "pinky" (i.e., 
fifth) knuckle in a fight.  He could not straighten the finger or 
get a tight grip, and on examination there was some edema and the 
knuckle appeared to be pushed back.  The Veteran indicated on his 
September 1991 medical history report that he did not have a 
history of swollen or painful joints or bone, joint, or other 
deformity.  On examination there were no abnormalities related to 
his hands.  

The Veteran's service personnel records indicate that he was in 
Korea from July 1990 to July 1991.  The service personnel records 
contain a February 1991 statement from a military policeman (MP) 
which concluded that the Veteran was in an altercation in the 
noncommissioned officers club.  The MP wrote that when he arrived 
the Veteran was apologizing to M for hitting him, and that M's 
face was partially covered in blood.  The Veteran complained the 
he was hit first; he then failed a field sobriety test.  M 
reported that he had been arguing with the Veteran and that the 
Veteran asked him to go outside.  When outside, M said that he 
threw the Veteran to the ground and said that he did not want to 
fight.  The Veteran then retaliated by getting up and punching M 
in the face several times.  He told the MP that he hit M 10 to 15 
times.  The Veteran wrote in his own statement that he was hit 
first, and that everyone calmed down for a while before they 
began exchanging words and fighting again.  He also indicated 
that he did not need treatment at the aid station and that had 
punched M with a closed fist.

In a June 2005 statement the Veteran wrote that he had needed 
stitches in his right hand during service.  The Veteran testified 
at the October 2010 hearing that he was "sucker- punched" 
during service while at a drinking establishment in Fayetteville, 
and that he hurt his right hand in the ensuing fight.  He said 
that he injured his left hand in a fight at Fort Bragg when he 
hit a wall after the other man ducked.  The Veteran indicated 
that he received stitches in the right hand and that he was 
treated at Fort Bragg.  He said that he later sought treatment in 
Korea for a buckled knuckle but was told that there was nothing 
that could be done.  

The October 2005 VA examination report indicates that the Veteran 
injured the fifth metacarpal joint of the left hand hitting 
someone at Fort Bragg in November 1989 and the fifth right 
metacarpal joint after hitting someone in 1990.  However, there 
were question marks after these statements.  No other causes of 
hand injuries were indicated in the examination report.

The record shows that the Veteran helped set in motion the events 
which led to the February 1991 altercation in which he hurt his 
left hand.  In reviewing the evidence of record, the Board finds 
that the contemporaneous statement from the MP rebuts the 
Veteran's testimony and his statements that he was engaged in 
self-defense when injured.  The record reflects that the Veteran 
punched M in the face several times, and that he and M started 
fighting a second time after a cooling-off period.  Furthermore, 
the STRs and personnel records and investigatory reports from the 
February 1991 fight show that the Veteran did not receive medical 
attention immediately after a fight.  This further degrades the 
Veteran's credibility in this matter, because he wrote in 
statements related to the present claim that he had received 
stitches in his hand after a fight.

Although there is no documentation of the fight in which he hurt 
his right hand, the Board notes that there is nothing in the 
record, including the Veteran's own statements, indicating that 
he hurt his right hand during service in any other manner.  It is 
not clear whether the March 1990 injury to the left fifth knuckle 
in a fight is from the Fayetteville incident.  Given the 
inconsistent statements in the record and the lack of any 
contemporaneous documentation that he was engaged in self-defense 
in a fight in Fayetteville or elsewhere, the Board is unable to 
determine that the Veteran sustained injury to either hand in 
self-defense during service.  

The Board therefore finds that the preponderance of the evidence 
shows that the injuries the Veteran sustained to his hands from 
involvement in fights during service were the result of his own 
willful misconduct.  This overcomes the presumption in favor of 
the injuries occurring in the line of duty.  See 38 U.S.C.A. 
§ 105.  Furthermore, given that the record does not support any 
finding that the Veteran was engaged in self-defense and that he 
appears to have been in at least three fights during service, the 
Board concludes that he was acting with knowledge or wanton 
disregard of the probable consequences.  See Myore, supra.  The 
Veteran having this knowledge or wanton disregard is supported by 
the STRs showing treatment to the left hand from separate fights 
which occurred months apart.   Service connection for the 
residuals of injuries to the hands is therefore precluded on the 
basis of willful misconduct.  See 38 C.F.R. § 3.301.


ORDER

Service connection for residuals of a right elbow injury, claimed 
as a fractured right elbow, is granted.

Service connection for residuals of injuries to the hands is 
denied.



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


